938 A.2d 1204 (2007)
F. Gordon SIMMERING
v.
PRIDE MORTGAGE INCORPORATED.
No. 2006-148-Appeal.
Supreme Court of Rhode Island.
November 21, 2007.

ORDER
This case came before the Supreme Court for oral argument pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not be summarily decided. After considering the record, the briefs submitted by the parties, and the oral arguments of counsel, we are of the opinion that cause has been shown. Accordingly, the case is assigned to the regular calendar for full briefing and argument. The briefing shall be in accordance with Article I, Rule 16 of the Supreme Court Rules of Appellate Procedure. The parties are directed to address, inter alia, the issue of whether or not, as a matter of tort law, a duty of care was owed to the plaintiff.
One of the issues in this case is the extent of the duty of care (if any) owed by a mortgage broker, retained by the buyer, to the seller when the mortgage broker has been made aware of the sellers professed need for a closing to take place on or before a particular date so as to avoid substantial financial loss. The Court invites all interested parties to file briefs as amici curiae addressing this issue.
Justice GOLDBERG did not participate.